                    Case 1:19-cr-03599-JAP Document 15 Filed 10/28/19 Page 1 of 1

                                           CLERK’S MINUTE SHEET
                                   IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO (AT ALBUQUERQUE)

                                           Before the Honorable Kirtan Khalsa
                                                   Arraignment/Detention
Case Number:              19cr3599 JAP                          UNITED STATES vs. Lodgepole
Hearing Date:             10/28/2019                            Time In and Out:           9:56-9:59
Courtroom Deputy:         E. Hernandez                          Digital Recording:         Rio Grande
Defendant:                John Youngboy Lodgepole               Defendant’s Counsel:       Melissa Morris
AUSA:                     Jennifer Rozzoni                      Pretrial/Probation:        D. Ramos
Interpreter:              N/A
Proceedings
☐     First Appearance by Defendant
☐     Defendant waived appearance at Arraignment
☒     Defendant received a copy of charging document
☒     Defendant questioned re: time to consult with attorney regarding penalties
☒     Defendant waives reading of Indictment
☒     Defendant enters a Not Guilty plea
☒     Motions due by: Monday, November 18, 2019
☒     Discovery Order electronically entered                    ☐    Discovery Order previously entered
☒     Case assigned to: Judge Parker
☒     Trial will be scheduled by presiding judge                ☐    Trial currently set
☒     Defendant waives Detention Hearing
Custody Status
☒     Defendant will remain in custody
☐     Conditions
Other
☐
